Title: To Benjamin Franklin from Benjamin Vaughan, 8 October 1781
From: Vaughan, Benjamin
To: Franklin, Benjamin



My ever dearest sir,
London, Octr. 8th:, 1781.
Do you know of a reason to impose silence upon the most fervid affection & deepest respect? I know of one; and a very powerful one; It is shame. You are a good judge of human nature, and know of it too.— And for what is my shame? why for having checked your reputation, when I had the mortification of meaning to serve it. I was first, too honest in saying to the world “that things had appeared before,” which made the artful & indolent say, there was nothing new to be met with; and I raised a cloud that obscured the brightness I meant to illustrate, by my “comments & my ostentation of correctness;” which rendered the whole cloudy cumbersome & suspicious.— I have something like a knack at being mysterious, but as I mean to be so here, to every one but you, I am under no uneasiness.
I was ashamed of another thing too. I was ashamed of having given what might appear to you at Paris, a false account of Ld. G. Gordon’s riot. But the inclosed, of which you will guess the author, will in some measure exonerate me; and perhaps explain some things even to yourself.
Since you last heard of me too, I have spent eight months in Scotland, and been three months married without having any settled habitation till now, when I remain with my father in law in the country. I went to Scotland to prepare me for the support of a larger family than my present income conveniently allows, but I have now I believe, hit upon a better expedient than physic.
This country affords nothing to comfort you, or any lover of human nature. A people contented with their misfortunes, a ——— bigotted to the source of them, the great angry but disunited, and the little spirit that there is shewing itself perhaps as much in parliament as any where and even there disappointed and in danger of declining; these things make a part of the picture of the times. Ireland once gave some hopes; but young disciples of freedom do not always understand the whole of freedom’s doctrines, and a blundering hearty people like the Irish are too liable to be cajoled. Every debate in their parliament (N’s Government have bought up nearly the whole parliament) however improving their country, the next Sessions may do them service; and give speed to those hopes of improvement, that are perhaps the best soil upon which their improvement can now take root. America, Europe, & the East & West Indies are to be heard of at Paris; and all that is to be said of Scotland, is that the Prince of Wales has the reputation of not liking it so much, as the present Prince who rules the empire by means of them. As to their squabbles about religion, they are nothing.
I send you a little scrap of philosophy, because it will amuse you, and you are in the way to help it forwards. I hope soon to send you something more serious in a different line.— Last Xmas I was lucky enough to hit on a most simple solution of all the disputes about momentum; which takes in, as appears to me, the pretensions of both sides, and leaves them ultimately so as to favor the English.

I long to hear of your remaining WORKS; and what share I am to be permitted to have in them. Silent or not silent, of this you are ever to be assured, that whatever I have said to you of myself and my attachments, at any one time, shall be true of myself in every moment of my life. I never was more yours, nor ever more determined to be useful & independent than in the present moment; nor in my own apprehensions or those of my friends, more upon the eve of it. Do me therefore the real & kind justice, to believe me, notwithstanding my neglects, my ever dearest sir, your obliged, most affectionate, & most devoted
———


P.S. You gave advice once about marriage, that amounted to the Mens sana in corpore sano. The mens sana, as relating to the heart & head, I have found to a miracle; and it very well makes amends for a tender frame. When a peculiar mind meets its fellow in all its caprices and pursuits, it appears to me that happiness is so far perfect; and I find it so in fact. My circumstances are easy, without any family; and with one, may be made affluent, which to be sure is more than I want.— My own pursuits & principles remain as before, and in some particulars are even aided by this new connection, which may hereafter prove no bar to emigration.— You will excuse my saying these things to you, to whom I think it necessary to account for myself as confessor & father in every thing.
N.B. Written according to the date; of course obscure in some parts.

 
Addressed: A Monsr. / Monsr. Franklin, / a Passy, / pres Paris.
